771 N.W.2d 737 (2009)
Timothy EGELER, Personal Representative for the Estate of Dorothy Egeler, Deceased, Plaintiff-Appellee,
v.
Bradford WYLIE, M.D., and Chelsea Area Primary Care, P.L.L.C., Defendants-Appellants.
Docket No. 138776. COA No. 280659.
Supreme Court of Michigan.
September 11, 2009.

Order
On order of the Court, the application for leave to appeal the March 19, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.